DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention, such as “techniques for enhancing multipliers”, “routing … used by the multiplier may be improved.  As a result, the integrated circuit may benefit from increased efficiencies, reduced latency, and reduced resource consumption … which may improve machine learning implementations”, and also because it uses phrases that can be implied such as “the present disclosure relates generally to”.  
Correction is required.  See MPEP § 608.01(b).I.B.

Specification
The disclosure is objected to because of the following informalities. Paragraph [0043] describes a first auxiliary cell (AUX1) configured to generate a redundant sum of AF and BE using the EXOR function (AF                     
                        ⊕
                    
                 BE), however fig 5 discussed in this paragraph depicts (AUX1) as (AF                     
                        ⊕
                    
                 CD).
Appropriate correction is required.


Claim Objections
Claims 19 and 20 are directed to tangible, non-transitory, machine-readable medium of claim 17.  Claim 17 is an apparatus claim.  It appears that these claims should depend on claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	

Claim 5 line 1 recites “the one or more binary-adders”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the one or more binary ripple-carry adders”.
Claim 8 line 2 recites “the carry chain”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the carry chain circuitry”.


Allowable Subject Matter
Claims 1-4, 6-7, and 9-18 are allowed.  Claims 5, and 8 would be allowable if rewritten to overcome the rejections under 35 USC 112(b). Claims 19 and 20 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and rewritten to overcome the claim objections.  The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims apparatus and machine-readable medium comprising or to construct multiplier circuitry.  The Apparatus as in claim 1 comprises first input circuitry, second input circuitry, first combinatorial circuitry and carry chain circuitry.  The first and second input circuitry receives first and second inputs respectively.  The first combinatorial circuitry generates a first subset of two or more partial products based at least in part on the first and second inputs.  The first combinatorial circuitry further is configured to perform a combinatorial function to generate the first subset based at least in part on redundant form arithmetic.  The carry chain circuitry comprises second combinatorial circuitry coupled to the first input circuitry and the second input circuitry, and on or more binary ripple-carry adders couple to the second combinatorial circuitry.  The second combinatorial circuitry generates a second subset of the two or more partial 
The primary reason for indication of allowable subject matter limitations with respect to both the first combinatorial circuitry and the carry chain circuitry generate subsets of the partial products and both receive the first and second inputs.  
Specifically with respect to claim 1, and claim 13 the following was not found in the prior art:  the couplings between first and second input circuitry, first combination circuitry, second combinatorial circuitry; the first combinatorial circuitry configured to generate a first subset of two or more partial products based at least in part on the first and second inputs; the second combinatorial circuitry configured to generate a second subset of the two or more partial products based at least in part on the first and second inputs; the one or more binary ripple-carry adders configured to generate a product based at least in part on the first subset and the second subset; and one or both of the second combinatorial circuitry or the one or more binary ripple-carry adders are configured to receive the first subset from the first combinatorial circuitry. 
With respect to claim 18 the following was not found in the prior art: first combinatorial circuitry to generate a first subset of two or more partial products based at least in part on a first input and a second input; second combinatorial circuitry of a carry chain to generate a second subset of the two or more partial products based at least in part on the first and second input.

H Parandeh-Afshar et al., a Flexible DSP Block to Enhance FPGA Arithmetic Performance, 2009 International Conference on Field-Programmable Technology, IEEE 2010, (hereinafter “Parandeh”), discloses a bypass layer following the partial product generator that exposes the compressor tree used for partial product reduction directly to the user (abstract, fig 8).  Parandeh further discloses LUT based partial product generation using soft logic (fig 3, section I.C, section II.B, fig 5) followed by a user configurable multi input adder (Section III, fig 4).  Parandeh does not, however, explicitly disclose first combinatorial circuitry (partial product generation) and the carry chain circuitry generate subsets of the partial products and both receive the first and second inputs, or first and second combinatorial circuitry wherein the second combinatorial circuitry is comprised within the carry chain circuitry..  
Z. Tasnim Sworna et al., An Efficient Design of an FPGA-Based Multiplier Using LUT Merging Theorem, 2017 IEEE Computer Society Annual Symposium on VLSI, 2017 (hereinafter “Tasnim”) discloses an LUT based multiplier circuit using a merging theorem that reduces the number of LUTs required in the FPGA (abstract, Section II).  The merging theorem partitions and merges the LUTs of each partition (Section II, fig 1-3, fig 6).  Tasnim does not, however, explicitly disclose first combinatorial circuitry (partial product generation) and the carry chain circuitry generate subsets of the partial products and both receive the first and second inputs, or first and second combinatorial circuitry wherein the second combinatorial circuitry is comprised within the carry chain circuitry.
N functional block (abstract).  Ball further discloses multiplier implemented using logic gates and with selective inputs (Fig 5-6).  Ball does not, however, explicitly disclose first combinatorial circuitry (partial product generation) and the carry chain circuitry generate subsets of the partial products and both receive the first and second inputs, or first and second combinatorial circuitry wherein the second combinatorial circuitry is comprised within the carry chain circuitry.
US 7765249 B1 Pugh et al., discloses a configurable integrated circuit that includes a set of configurable logic circuits that also includes several input select interconnect circuits associated with a particular configurable logic circuit to perform a multiplication operation (abstract, figs 1-2, 5).  Pugh does not, however, explicitly disclose first combinatorial circuitry (partial product generation) and the carry chain circuitry generate subsets of the partial products and both receive the first and second inputs, or first and second combinatorial circuitry wherein the second combinatorial circuitry is comprised within the carry chain circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Examiner, Art Unit 2182